USDC IN/ND case 3:19-cv-00782-JD-MGG document 46 filed 08/06/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEVIN RYAN,

                     Plaintiff,

                      v.                          CAUSE NO.: 3:19-CV-782-JD-MGG

 QUALITY CORRECTIONAL CARE, LLC,
 and DR. TCHETTCHAT,

                     Defendants.

                                  OPINION AND ORDER

      Kevin Ryan was a prisoner at the LaPorte County Jail when he filed this case

without a lawyer. He is proceeding in this case on three claims: (1) “against Dr.

Tchetthcat for compensatory and punitive damages for cancelling his medications in

May 2019 without examining him or individually reviewing his medical condition in

violation the Fourteenth Amendment” (2) “against Dr. Tchetthcat for compensatory and

punitive damages for refusing to examine or treat him for depression, anxiety,

sleeplessness, suicidal ideations, or physical pain from sciatic nerve damage in violation

the Fourteenth Amendment” and (3) “against Quality Correctional Care, LLC, for

compensatory and punitive damages for enforcing a policy or practice in May 2019

which resulted the cancellation of his medications without an individual medical

review by a physician in violation of the Fourteenth Amendment . . ..” ECF 11 at 3. The

defendants filed a summary judgment motion arguing Ryan did not exhaust his
USDC IN/ND case 3:19-cv-00782-JD-MGG document 46 filed 08/06/20 page 2 of 4


administrative remedies. ECF 36. With it, they filed a notice as required by N.D. Ind.

L.R. 56-1(f) advising him of the importance of responding to their motion

ECF 39. Ryan filed a motion asking for more time to file a response. ECF 43. That

motion was granted and the deadline enlarged to July 16, 2020. ECF 45. He was

cautioned if he did not respond by the deadline, the court could rule on the summary

judgment motion without a response from him. The deadline has passed, but he has not

responded. Therefore the court will now rule on the motion.

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). The

Seventh Circuit has taken a “strict compliance approach to exhaustion.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Thus, “[t]o exhaust remedies, a prisoner must

file complaints and appeals in the place, and at the time, the prison’s administrative

rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). “[A] prisoner

who does not properly take each step within the administrative process has failed to

exhaust state remedies.” Id. at 1024. Nevertheless, “[f]ailure to exhaust is an affirmative

defense that a defendant has the burden of proving.” King v. McCarty, 781 F.3d 889, 893

(7th Cir. 2015).




                                             2
USDC IN/ND case 3:19-cv-00782-JD-MGG document 46 filed 08/06/20 page 3 of 4


       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine

issue of material fact exists, the court must construe all facts in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Heft v.

Moore, 351 F.3d 278, 282 (7th Cir. 2003). However, a party opposing a properly

supported summary judgment motion may not rely merely on allegations or denials in

its own pleading, but rather must “marshal and present the court with the evidence she

contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th

Cir. 2010). “[I]nferences relying on mere speculation or conjecture will not suffice.”

Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009). Summary

judgment “is the put up or shut up moment in a lawsuit . . ..” Springer v. Durflinger, 518

F.3d 479, 484 (7th Cir. 2008).

       Here, the undisputed facts presented in the Affidavit of Sgt. Steve Oliver show

that Ryan did not exhaust his administrative remedies. Sgt. Oliver is the Assistant Jail

Commander at the LaPorte County Jail. ECF 38-1 at 1. He is responsible for grievances

and grievance records. Id. The Jail has a grievance system, Ryan was told about it, and

he had access to a copy of it. Id. at 2-3. The claims raised in this complaint were

grievable. Id. at 3. The grievance process requires a prisoner to appeal if his formal

grievance is denied. Id. at 4. Though Ryan filed various grievances, he “never filed any


                                              3
USDC IN/ND case 3:19-cv-00782-JD-MGG document 46 filed 08/06/20 page 4 of 4


appeals related to any medical or mental health care he received while at the La Porte

County Jail.” Id. at 6.

       “[W]hen administrative procedures are clearly laid out . . . an inmate must

comply with them in order to exhaust his remedies.” Pavey v. Conley, 663 F.3d 899, 905

(7th Cir. 2011). Here, the undisputed evidence shows Ryan did not exhaust is

administrative remedies before filing this lawsuit. “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks

discretion to resolve the claim on the merits . . ..” Perez v. Wisconsin Dep’t of Corr., 182

F.3d 532, 535 (7th Cir. 1999). Therefore the defendants’ motion for summary judgment

must be granted.

       For these reasons, the summary judgment motion (ECF 36) is GRANTED and

this case is DISMISSED WITHOUT PREJUDICE because Kevin Ryan did not exhaust

his administrative remedies as required by 42 U.S.C. § 1997e(a).

       SO ORDERED on August 6, 2020


                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               4
